{¶ 69} I write separately only to note that I disagree with the majority's conclusion that the prosecutor's questions did not cross the line demarcated in Boston.
By opining that Adrian's statements were "evasive" and "do not jive," Deskins's testimony was clearly intended to suggest that Adrian's statements were deceptive and misleading. In fact, the American Heritage Dictionary of the English Language (4th Ed.2004), defines "jive" as slang for "deceptive."
 {¶ 70} However, I find that the improper questions and comments on credibility, taken in the context of the entire trial, do not taint the jury's verdicts given the evidence adduced by the state. I am satisfied that the jury would have found Adrian guilty even absent these improper questions. Accordingly, I cannot say Adrian has been prejudiced. *Page 314